Citation Nr: 1138546	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1977 to June 1981 and from January 1985 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2007 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The issues have been rephrased as listed on the title page to better reflect the claims on appeal.

The issues of entitlement to service connection for muscle pain and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  A chronic fatigue disability was not shown in active service; there is no competent evidence of a link between the Veteran's current complaints of fatigue and his active service; and the competent evidence of record does not reflect any indicators of an undiagnosed illness manifested by fatigue.

3.  Excluding the musculoskeletal disabilities that the Veteran has separately sought service connection for, there is no competent evidence of a link between the Veteran's current complaints of joint pain and his active service; and the competent evidence of record does not reflect any indicators of an undiagnosed illness manifested by joint pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).

2.  The criteria for service connection for joint pain have not been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters in March 2005, August 2005, February 2006, and July 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners performed all required tests and provided requested opinions.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through September 30, 2011, warrants a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs or symptoms involving fatigue or joint pain may be manifestations of an undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b)(1) and (5).

Even after the consideration afforded above, however, compensation will not be paid if: (1) there is affirmative evidence that an undiagnosed illness either was not incurred during active service, or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event, or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and the presumptions are potentially applicable.  38 C.F.R. § 3.317(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Fatigue

The Veteran contends that he currently suffers from fatigue, which he relates to an undiagnosed illness contracted during or caused by his service in the Southwest Asia Theater of operations.

In a December 1990 letter that the Veteran wrote to his wife while stationed in Saudi Arabia, he mentioned that he was tired.  On an undated Comprehensive Clinical Evaluation Program (CCEP) Provider-Administered Symptom Questionnaire, the Veteran reported frequent fatigue of ongoing duration with 1990 as the onset date.  The Veteran's service treatment records do not contain any complaints, findings, or treatment of fatigue or a chronic fatigue disability.

Post-service VA treatment records dating since July 2004, some 9 years after discharge, reflect the Veteran's ongoing complaints of fatigue.  In April 2005, he was assessed with undifferentiated connective tissue disease.

In a July 2006 statement, the Veteran's wife noted that the Veteran tires easily, does not have energy, and is just exhausted.

The Veteran underwent a VA examination in July 2006 for his joints and for chronic fatigue syndrome.  On that occasion he reported having had fatigue for several years; he complained that he felt tired most of the time, noting that the fatigue lasted 24 hours or longer after exercise.   He denied any known diagnosis of chronic fatigue syndrome or any treatment for that condition.  

The examiner concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.  The examiner opined that the fatigue is most likely due to the Veteran's undifferentiated connective tissue disease which is characterized in pertinent part by fatigue.  The examiner further opined that the Veteran's fatigue is less likely than not (less than 50/50 probability) associated with or secondary to an undiagnosed condition.

The Veteran is competent to describe the fatigue he experiences, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competence medical evidence demonstrates, however, that the claimed fatigue is not an independent service connectable disability but, rather, a manifestation of undifferentiated connective tissue disease.   Further, as the cause of the fatigue has been diagnosed, it cannot represent an undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for fatigue is not warranted.





Joint Pain

The Veteran contends that he currently suffers from joint pain, which he relates to an undiagnosed illness contracted during or caused by his service in the Southwest Asia Theater of operations.

The Veteran is already service-connected for the following musculoskeletal disabilities: right knee chondromalacia patella; left knee chondromalacia patella; right shoulder impingement syndrome (claimed as rotator cuff); and lumbosacral sprain.  In addition, he has already been denied service connection for the following musculoskeletal disabilities: left shoulder rotator cuff tendonitis; cervical strain; left ankle condition; and right ankle condition.  

A February 1981 report of medical history notes that the Veteran was treated for multi joint pain in cold weather.  An April 1995 report of medical history notes that he reported swollen and painful joints.  An undated CCEP Provider-Administered Symptom Questionnaire notes that he reported frequent joint pain of ongoing duration, with no onset date given.

Post-service VA treatment records dating since July 2004 reflect the Veteran's ongoing complaints of general arthralgias to include in his hands, wrists, and hips.  Multiple VA treatment records from November 2004 note that he did not have any swelling, tenderness, or erythema around any joint, or any active synovitis.  

In April 2005, he was assessed with undifferentiated connective tissue disease.

The Veteran underwent a VA examination in July 2006 for his joints and for chronic fatigue syndrome.  On that occasion, he described pain in numerous joints, to include in his hips and hands.  Physical examination findings, range of motion studies, and accompanying X-rays revealed no disability in the Veteran's bilateral hips, bilateral hands, or bilateral wrists.  The examiner concluded that the Veteran did not meet the criteria for fibromyalgia.  Significantly, the examiner pointed out that the Veteran's undifferentiated connective tissue disease is characterized in pertinent part by generalized arthralgia or joint pain.  The examiner opined that the Veteran's joint pain is less likely than not (less than 50/50 probability) associated with or secondary to an undiagnosed condition.

The Veteran has complained of generalized joint pain, which doctors were unable to explain in the context of clinical findings.  Objective testing failed to provide any explanation for the complaints.  The Veteran is competent to describe the pain he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The July 2006 VA examiner, however, specifically associated the Veteran's joint pain with his undifferentiated connective tissue disease.  The examiner concluded that the joint pain is less likely than not associated with or secondary to an undiagnosed condition as it is fully explained by the diagnosed illness of undifferentiated connective tissue disease. 

 To the extent that the Veteran has joint pain in his right knee, left knee, right shoulder, and lumbosacral spine, such pain is already compensated by his service-connected conditions.  Further, as the cause of the joint pain has been diagnosed, it cannot represent an undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for joint pain is not warranted.


ORDER

Service connection for fatigue is denied.

Service connection for joint pain is denied.




REMAND

Further development is required prior to adjudicating the Veteran's claims for service connection for muscle pain and for a sleep disorder.

Muscle Pain

The Veteran contends that he currently suffers from muscle pain, which he relates to an undiagnosed illness contracted during or caused by his service in the Southwest Asia Theater of operations.

The Veteran is already service-connected for action tremor of the upper extremities (claimed as muscle cramps and twitching).  He is also already service-connected for the following musculoskeletal disabilities: right knee chondromalacia patella; left knee chondromalacia patella; right shoulder impingement syndrome (claimed as rotator cuff); and lumbosacral sprain.  In addition, he has already been denied service connection for the following musculoskeletal disabilities: left shoulder rotator cuff tendonitis; cervical strain; left ankle condition; and right ankle condition.  Therefore, the current claim will be construed as excluding any muscle pain pertaining to the upper extremities, right knee, left knee, right shoulder, lumbosacral spine, left shoulder, cervical spine, left ankle, and right ankle.

In a September 1982 service treatment record, it was noted that the Veteran had experienced mild leg cramps on a five-mile run that day.  On an April 1995 report of medical history, it was noted that he had reported leg cramps with an onset in 1993.  On a May 1995 report of medical history, it was noted that he had occasional cramps in the legs.  In a May 1995 service treatment record, leg cramps were noted; however, testing revealed no evidence clinically of neuromuscular disorder to account for cramping.  One day later, in a May 1995 service treatment record, the Veteran complained of cramps in his feet which began when he was deployed in the desert in early 1991.  On an undated CCEP Provider-Administered Symptom Questionnaire, it was noted that the Veteran reported frequent muscle cramps of ongoing duration with 1991 as the onset date.

Following his discharge from service, the Veteran underwent an electrodiagnostic study in April 2003 and reported at that time that he had a history of cramping in both lower extremities.  The study revealed no abnormalities for the common peroneal nerves, tibial nerves, and sural nerves bilaterally.

Post-service VA treatment records dating since July 2004 reflect the Veteran's ongoing complaints of cramps throughout his body, as well as nocturnal leg cramps and crawling sensations in his legs at sleep onset.  

In July 2004, it was noted that he had complained of body cramps ever since Desert Storm.  In October 2004, the Veteran underwent an overnight sleep study and a multiple sleep latency test (MSLT), which in pertinent part resulted in a diagnosis of nocturnal leg cramps.  In April 2005, he was assessed with undifferentiated connective tissue disease.

In a July 2006 statement, the Veteran's wife noted that she had never before seen him with cramps like the way he is now.  She also noted that his cramps can be anywhere and that sometimes they are so painful that he has tears coming down his cheeks.

At a VA Gulf War Guidelines examination in July 2006, the Veteran complained of chronic muscle pain and leg cramps.

The Veteran underwent a VA examination in July 2006 for his joints and for chronic fatigue syndrome.  On that occasion, he complained of generalized muscle aching.  Physical examination findings and range of motion studies revealed no disability in the Veteran's bilateral hips, bilateral hands, or bilateral wrists.  The examiner concluded that the Veteran did not meet the criteria for fibromyalgia.  The examiner opined that the Veteran's muscle pain is most likely due to his undifferentiated connective tissue disorder.  The examiner further opined that the Veteran's muscle aching or pain is less likely than not (less than 50/50 probability) associated with or secondary to an undiagnosed condition.

While the July 2006 VA examiner addressed the Veteran's generalized muscle pain, no evidence of record specifically addresses whether the Veteran's current leg cramps are related to his documented leg cramps in service, or if his current leg cramps are attributable to an undiagnosed illness.

The  Veteran should be scheduled for an appropriate VA examination.  The examiner should describe the extent of any current muscle pain in the legs; assess and explain the pertinent findings documented in service and thereafter (as outlined above); and provide an opinion as to whether it is at least as likely as not that any current muscle pain in the legs is related to any incident of service or to an undiagnosed illness.

Updated VA treatment records must be obtained.

Sleep Disorder

The Veteran contends that he currently suffers from a sleep disorder, which he relates to his military service and to the pain caused by his service-connected disabilities.  He previously claimed an undiagnosed illness as a possible cause but, as the Veteran has multiple sleep disorder diagnoses, that will not be further discussed. 

The Veteran is already service-connected for the following disabilities: migraine headaches without aura; right knee chondromalacia patella; left knee chondromalacia patella; right shoulder impingement syndrome (claimed as rotator cuff); lumbosacral sprain; and action tremor of the upper extremities (claimed as muscle cramps and twitching).

In a December 1990 letter to his wife while stationed in Saudi Arabia, the Veteran mentioned that he was tired.  In a March 1991 letter to his wife, again written while he was serving in Saudi Arabia, he said that he still did not sleep very well.  On an undated CCEP Provider-Administered Symptom Questionnaire, it was noted that the Veteran reported occasional sleep disturbance of ongoing duration with 1993 as the onset date.

Following his discharge from service, a September 2003 private treatment record noted the Veteran's complaint of insomnia which was episodic and increased periodically for the past eight to ten months, especially with his job; he was assessed with insomnia and prescribed Ambien for treatment.

The Veteran underwent a VA Gulf War Registry examination in June 2004.  On that occasion, he reported having insomnia since 1991 and alleged that he was accused of falling asleep on duty while in the Southwest Asia Theater of operations.  It was noted that he currently had difficulty falling sleep, that he became somnolent whenever he was inactive, and that he frequently fell asleep while driving his car each day.  It was noted that his sleep problems might represent cataplexy, and a sleep polysomnography was ordered.

Post-service VA treatment records dating since July 2004 reflect the Veteran's ongoing complaints of difficulty falling asleep and maintaining sleep, frequent nocturnal awakenings, and severe daytime sleepiness, as well as his reports that pain from his shoulders, back, neck, legs, and other cramping muscles contribute to his difficulty with sleeping.  Throughout this period, the Veteran was employed on a shift work schedule.  In July 2004, he reported that his symptoms of cataplexy and hypnagogia started during the first Gulf War.  

In October 2004, the Veteran underwent an overnight sleep study and a multiple sleep latency test (MSLT), which resulted in diagnoses of dysomnia secondary to medical condition (pain), nocturnal leg cramps, psychophysiological insomnia, and shift work sleep disorder.  It was noted at that time that spontaneous arousal had occurred frequently throughout the night, a pattern characteristic of a patient with pain syndromes.  In March 2005, it was noted that he had complained of insomnia since Desert Storm.  In November 2005, an impression was rendered for the Veteran of sleep maintenance insomnia related to shift work sleep disorder and nocturnal leg cramps.

In a July 2006 statement, the Veteran's wife noted that the Veteran used to be able to "sleep like a rock," but now he does not sleep soundly at all, wakes up at different hours of the night or morning, and is unable to go back to sleep.

The Veteran underwent a VA Gulf War Guidelines examination in July 2006.  On that occasion, it was noted that he had a sleep disorder diagnosed in the 1990s (the exact year is illegible in the report) due to shift changes.  The Veteran was assessed with insomnia, which was evaluated by the sleep lab and was felt to be related to his shift work on the job.

The Veteran underwent a VA general medical examination in November 2006.  On that occasion, he reported having trouble sleeping ever since he had to go to Saudi Arabia.  He also stated that since 1999 he had had more trouble with his sleep, related to him having to work different shifts in his job.  The examiner noted that the Veteran had two consistent diagnoses from the Sleep Clinic: psychophysiological insomnia, and shift work disorder.  The examiner was asked to provide an opinion as to whether the Veteran's trouble sleeping had at least as likely as not had its origin in the service; however, the examiner never rendered any such opinion.

The Veteran should be scheduled for an appropriate VA examination to obtain a medical opinion as to whether it is at least as likely as not that any of his currently diagnosed sleep disorders are related to any incident of service or to any of his service-connected disabilities.  The examiner should also comment on whether any of the Veteran's current sleep disorders are related to his currently claimed muscle pain in the legs.

Updated VA treatment records must be obtained.






Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Medical Center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for an appropriate VA examination for muscle pain.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to describe the extent of any current muscle pain in the legs.  The examiner is to assess and explain the pertinent findings documented in service and thereafter.  The examiner is to opine as to whether it is at least as likely as not that any current muscle pain in the legs is related to any incident of service or to an undiagnosed illness.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for an appropriate VA examination for sleep disorders.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not that any of the currently diagnosed sleep disorders are related to any incident of service or to any of the Veteran's service-connected disabilities (migraine headaches without aura; right knee chondromalacia patella; left knee chondromalacia patella; right shoulder impingement syndrome (claimed as rotator cuff); lumbosacral sprain; and action tremor of the upper extremities (claimed as muscle cramps and twitching)).  The examiner is to specifically comment on whether any of the Veteran's current sleep disorders are related to his currently claimed muscle pain in the legs.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


